
	

114 HR 5385 : Quadrennial Homeland Security Review Technical Correction Act of 2016
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5385
		IN THE SENATE OF THE UNITED STATES
		July 12, 2016Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to make technical corrections to the requirement that
			 the Secretary of Homeland Security submit quadrennial homeland security
			 reviews, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Quadrennial Homeland Security Review Technical Correction Act of 2016. 2.Technical corrections to quadrennial homeland security review (a)In generalSection 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) is amended—
 (1)in subsection (a)(3)— (A)in subparagraph (B), by striking and;
 (B)by redesignating subparagraph (C) as subparagraph (D); and (C)by inserting after subparagraph (B) the following new subparagraph (C):
						
 (C)representatives from appropriate advisory committees established pursuant to section 871 of this Act, including the Homeland Security Advisory Council and the Homeland Security Science and Technology Advisory Committee, or otherwise established, including the Aviation Security Advisory Committee established pursuant to section 44946 of title 49, United States Code; and;
 (2)in subsection (b)— (A)in paragraph (2), by inserting before the semicolon at the end the following: based on the risk assessment required pursuant to subsection (c)(2)(B);
 (B)in paragraph (3)— (i)by inserting , to the extent practicable, after describe; and
 (ii)by striking budget plan and inserting resources required; (C)in paragraph (4)—
 (i)by inserting , to the extent practicable, after identify; (ii)by striking budget plan required to provide sufficient resources to successfully and inserting resources required to; and
 (iii)by striking the semicolan after paragraph (2) and inserting , including any resources identified from redundant, wasteful, or unnecessary capabilities and capacities that can be redirected to better support other existing capabilities and capacities; and;
 (D)in paragraph (5), by striking ; and and inserting a period; and (E)by striking paragraph (6);
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)by striking December 31 of the year and inserting 60 days after the date of the submittal of the President’s budget for the fiscal year after the fiscal year; and
 (ii)by striking conducted and inserting required under subsection (a)(1); (B)in paragraph (2)—
 (i)in subparagraph (B), by striking description of the threats to and inserting risk assessment of; (ii)in subparagraph (C), by inserting , as required under subsection (b)(2) before the semicolon at the end;
 (iii)in subparagraph (D), by inserting to the extent practicable, before a description; (iv)in subparagraph (F)—
 (I)by inserting to the extent practicable, before a discussion; and (II)by striking the status of;
 (v)in subparagraph (G)— (I)by inserting to the extent practicable, before a discussion;
 (II)by striking the status of; (III)by inserting and risks before to national homeland; and
 (IV)by inserting and after the semicolon; (vi)by striking subparagraph (H); and
 (vii)by redesignating subparagraph (I) as subparagraph (H); (C)by redesignating paragraph (3) as paragraph (4); and
 (D)by inserting after paragraph (2) the following new paragraph (3):  (3)DocumentationThe Secretary shall retain and, upon request, provide to Congress the following documentation regarding the quadrennial homeland security review:
 (A)Records regarding the consultation carried out the pursuant to subsection (a)(3), including— (i)all written communications, including communications sent out by the Secretary and feedback submitted to the Secretary through technology, online communications tools, in-person discussions, and the interagency process; and
 (ii)information on how feedback received by the Secretary informed the quadrennial homeland security review.
 (B)Information regarding the risk assessment, as required under subsection (c)(2)(B), including— (i)the risk model utilized to generate the risk assessment;
 (ii)information, including data used in the risk model, utilized to generate the risk assessment; (iii)sources of information, including other risk assessments, utilized to generate the risk assessment; and
 (iv)information on assumptions, weighing factors, and subjective judgments utilized to generate the risk assessment, together with information on the rationale or basis thereof.; and
 (4)by adding at the end the following new subsection:  (e)ReviewNot later than 90 days after the submission of the report pursuant to subsection (c)(1), the Secretary shall provide to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate information on the degree to which the findings and recommendations developed in the review were integrated into the acquisition strategy and expenditure plans for the Department..
 (b)Effective dateThe amendments made by this Act shall apply with respect to a quadrennial homeland security review required to be submitted after December 31, 2017.
			
	Passed the House of Representatives July 11, 2016.Karen L. Haas,Clerk
